ADAMS, Circuit Judge,
concurring in part and dissenting in part.
Although I concur in the majority’s disposition of Thomas Christo’s claim against the Knights of Columbus, I am unable to agree that no reasonable jury could find in favor of Christo on his claim against Ramada Inns, Inc. Because I believe there was error in the charge to the jury, however, I would remand the case for a new trial of Christo’s claim against Ramada.
In reviewing a decision by a district court declining to enter judgment notwithstanding the verdict, appellate courts are “bound to view the evidence in the light most favorable to [the nonmoving party] and to give it the benefit of all inferences which the evidence fairly supports, even though contrary inferences might reasonably be drawn.” Continental Ore Co. v. Union Carbide & Carbon Corp., 370 U.S. 690, 696, 82 S.Ct. 1404, 1409, 8 L.Ed.2d 777 (1962) (footnote omitted). See Venzie Corp. v. United States Mineral Products Co., Inc., 521 F.2d 1309, 1312 (3d Cir. 1975). This standard is designed, in large part, to accord proper deference to the constitutional guaranty of trial by jury. Thus, before this Court orders the entry of judgment notwithstanding a jury’s verdict, despite the refusal by the trial judge to do so, it should be certain that the evidence cannot, under any reasonable interpretation, be construed to support a decision in favor of the nonmoving party.
Airport Motels, Inc., a Ramada Inns franchisee, purchased the Flying Carpet Motel from the Knights of Columbus. One of Christo’s claims was that Airport in effect was Ramada’s alter ego for the purpose of obtaining the motel. Christo alleged that he was the efficient procuring cause of the sale of the motel because Ramada conveyed to Airport information regarding the motel that Christo had furnished to Ramada. According to Christo, Ramada would benefit from Airport’s acquisition of the motel because, as the franchisor, it would receive a percentage of Airport’s gross income from the motel.
Unlike the majority, I believe that sufficient evidence of a reciprocal relationship between Airport and Ramada was presented to warrant submission to the jury of Christo’s claim against Ramada. It is undisputed that it was Christo who first informed Ramada of the availability of the Flying Carpet Motel. Christo and Jack Ferrell, Ramada’s senior vice-president, met on February 10, 1972 to discuss Ramada’s interest in purchasing the motel. According to Christo, he told Ferrell that the Knights had disclaimed responsibility for his commission and that Ferrell responded: “If they don’t pay you, we’ll pay you.” Later that month, Ferrell met with Francis Romani, an officer of Airport. Both men testified that they discussed Ramada’s desire to repurchase some of the franchises it had previously sold to Airport. They also said that, at the meeting, they first learned of the other’s interest in obtaining the Flying Carpet Motel. Both denied that Ferrell *1065gave Romani any information he had obtained from Christo about the motel. Christo testified that, after February 10, 1972, Ferrell stopped communicating with him about the Flying Carpet Motel and refused to answer his calls and letters. In his testimony, Ferrell stated that Ramada sought to obtain a balance of approximately seventy to eighty percent franchised motels and twenty to thirty percent corporate owned and operated motels. He also acknowledged that Ramada, as franchisor, would receive a royalty fee of three percent of the gross room sales from Airport’s operation of the Flying Carpet Motel.
Although I would not necessarily conclude on these facts that a reciprocal relationship existed between Ramada and Airport, neither can I conclude that no reasonable jury could so find. Giving Christo the benefit of all inferences that might reasonably be drawn, as this Court is required to do before granting judgment notwithstanding the verdict, I believe that he has made out a colorable claim. A jury, in my view, could infer from the testimony that Ferrell actually conveyed to Romani information obtained from Christo regarding the desirability of acquiring the motel in question, and that Ferrell did so because Ramada would profit from Airport’s operation of the motel as a Ramada Inns franchise. The jury then might conclude that Christo was the effective procuring cause of the sale to Airport, and that Airport was acting, at least in part, as Ramada’s representative in the acquisition. A conclusion that Airport acted as Ramada’s alter ego would be bolstered by the testimony that, under the circumstances, it might have been more profitable for Ramada to franchise the motel instead of owning and operating it itself. Consequently, I dissent from the majority’s decision to order judgment in favor of Ramada, notwithstanding the jury’s verdict for Christo.
Inasmuch as I believe that the jury was improperly charged regarding Christo’s claim against Ramada, however, I would not affirm the judgment. Christo conceded that he was not seeking separate commissions from both Ramada, the buyer, and the Knights of Columbus, the seller. He also testified that, after he told Ferrell that the Knights would not pay his commission, Ferrell responded that if the Knights didn’t pay him, Ramada would do so. This statement is the primary basis for the contractual claim against Ramada. Nevertheless, the charge instructed the jury that the Knights and Ramada might be held jointly liable for Christo’s commission.1 Ramada made a timely objection to this portion of the instructions. As I read the record, the statement regarding joint liability was inconsistent with the evidence presented by Christo. The submission of the case under a joint liability theory therefore was not supported by the evidence, even if every reasonable inference is drawn in favor of Christo. Because the jury may have predicated its verdict on the joint liability theory, it is not certain that the jury found that Christo had a brokerage agreement with Ramada, or that Airport acted as Ramada’s agent.
Accordingly, I concur in part I of the majority’s opinion, dissent from part II, and would remand Christo’s claim against Ramada for a new trial.

. The instruction stated:
Conceivably both the buyer and seller might have employed him and both might owe him a commission. In such a case I don’t know what the ethics of the real estate profession is, [sic], but the Plaintiff here is seeking only one commission. It may be that two people would be obliged to pay it. He’s not asking for a double commission, one from the buyer and one from the seller, but you must consider each Defendant separately and see whether either of them has obligated itself to pay under the rules of Pennsylvania law, which I have mentioned. In other words, was there an employment and were the services of the broker the real, genuine, efficient, actual procuring cause to bring about the sale.
App. 805a-806a.